 

Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 29th day of October
2019 (the “Effective Date”), between The Trade Desk, Inc., a Delaware
corporation (the “Company”), and Blake Grayson (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.

(a)Term.  The term of this Agreement shall commence on the first day of
Executive’s employment with the Company and continue until terminated in
accordance with the provisions hereof (the “Term”).

(b)Position and Duties.  During the Term, the Executive shall serve as the Chief
Financial Officer of the Company, and shall have supervision and control over
and responsibility for the day‑to‑day business and affairs of the Company as may
from time to time be prescribed by the Board of Directors (the “Board”) or the
Chief Executive Officer (the “CEO”), provided that such duties are consistent
with the Executive’s position or other positions that he may hold from time to
time.  The Executive shall devote substantially all of his full working time and
efforts to the business and affairs of the Company.  Notwithstanding the
foregoing, the Executive may (i) serve on other boards of directors, with the
approval of the Board, or (ii) engage in religious, charitable or other
community activities, or fulfill limited teaching, speaking and writing
engagements, in each case, as long as such services and activities do not,
individually or in the aggregate, materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

2.Compensation and Related Matters.

(a)Base Salary.  The Executive’s initial annual base salary shall be
$500,000.  The Executive’s base salary shall be reviewed annually by the Board
or designated committee thereof.  The base salary in effect at any given time is
referred to herein as “Base Salary.”  The Base Salary shall be payable in a
manner that is consistent with the Company’s usual payroll practices for
executive officers, but no less often than monthly.

(b)Incentive Compensation.  During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or designated
committee thereof from time to time.  The Executive’s initial target annual
incentive compensation is $500,000, prorated from the Executive’s actual start
date.  Cash incentive compensation will be paid to the Executive in quarterly
installments no later than sixty (60) days after the end of each relevant
calendar quarter, subject to the Executive’s continued employment by the Company
through the end of such calendar quarter.

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(c)Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its executive officers.

(d)Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e)Vacations.  During the Term, the Executive shall be entitled to participate
in any Company paid-time-off program applicable to its senior executives, as in
effect from time to time.   The Executive shall also be entitled to all paid
holidays given by the Company to its executive officers.

(f)Executive shall be entitled to the Equity Compensation, Signing Bonus, and
Relocation expense reimbursement as laid out in Sections 4, 5 and 6 of the offer
letter to the Executive.

3.Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.  

(c)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) the Executive’s conviction of or plea of no contest to a felony or a
crime involving any financial dishonesty against the Company; (ii) the
Executive’s willful misconduct that causes material harm or loss to the Company,
including, but not limited to, misappropriation or

2

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

conversion of Company assets; (iii) the Executive’s gross negligence or refusal
or willful failure to act in accordance with any specific lawful direction or
order of the Company (or a parent or subsidiary of the Company) which causes
material harm or loss to the Company (and the Executive’s failure to cure the
same, to the extent capable of cure, within 30 days of receiving written notice
from the Company (or any acquirer or successor)); (iv) the Executive’s material
breach of any agreement with the Company (or a parent or subsidiary of the
Company) which causes material harm or loss to the Company (and the Executive’s
failure to cure the same, to the extent capable of cure, within 30 days of
receiving written notice from the Company (or any acquirer or successor)); (v)
the Executive’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company; or (vi) the Executive’s failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

(d)Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to, Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company.  “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period.  If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

(f)Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

3

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

4.Compensation Upon Termination.

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b)Termination by the Company Without Cause or by the Executive with Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit.  In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release:

(i)the Company shall pay the Executive an amount equal to: (A) the sum of (1)
the Executive’s then current Base Salary plus (2) the Executive’s target annual
incentive compensation for the then-current year (the “Cash Severance”); and (B)
a pro-rated portion of the target annual incentive compensation based on actual
achievement of performance objectives for the year of termination which shall be
pro-rated based upon the number of days in the year of termination through the
Date of Termination relative to 365 (less any amounts previously paid) (the
“Incentive Amount”).  Notwithstanding the foregoing, if the Executive breaches
any of the provisions contained in the Confidentiality Agreement (as defined
below), all payments of each of the Cash Severance and Incentive Amount shall
immediately cease; and

4

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(ii)upon the Date of Termination, all stock options and other stock-based awards
that are subject to time-based vesting in which the Executive would have vested
if he had remained employed for an additional 12 months following the Date of
Termination shall vest and become exercisable or nonforfeitable as of the Date
of Termination; provided, however that accelerated vesting of any such equity
awards that are subject to performance-based vesting shall be subject to the
terms and conditions of the award agreement governing a particular equity award;
and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company (the “COBRA Amount”); and

(iv)the Cash Severance and the COBRA Amount shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 12
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Cash Severance and the COBRA Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination.  The Incentive Amount shall be paid at the same time such annual
incentive compensation is otherwise paid by the Company.

5.Change in Control Payment.  The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.  These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within three
months prior to the occurrence of the first event constituting a Change in
Control through 24 months following a Change in Control.  These provisions shall
terminate and be of no further force or effect beginning 24 months after the
occurrence of a Change in Control.

(a)Change in Control.  During the Term, if within three months prior to a Change
in Control through 24 months after a Change in Control, the Executive’s
employment is terminated by the Company without Cause as provided in Section
3(d) or the Executive terminates his employment for Good Reason as provided in
Section 3(e), then, subject to the signing of the Separation Agreement and
Release by the Executive and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release,

5

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(i)the Company shall pay the Executive a lump sum in cash in an amount equal to:
(A) 2.0 times the sum of (1) the Executive’s then current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (2) the Executive’s target annual incentive compensation for the
then-current year; and (B) the Incentive Amount; provided that the Incentive
amount shall be pro-rated based on target performance; and

(ii)except as otherwise expressly provided in any applicable option agreement or
other stock-based award agreement, all stock options and other stock-based
awards that are subject to time-based vesting shall immediately accelerate and
become fully exercisable or nonforfeitable as of the Date of Termination;
provided, however, accelerated vesting of any such equity awards that are
subject to performance-based vesting shall be subject to the terms and
conditions of the award agreement governing a particular equity award; and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, a lump sum in cash in an amount
equal to 24 months of the monthly employer contribution that the Company would
have made to provide health insurance to the Executive if the Executive had
remained employed by the Company; and

(iv)the amounts payable under this Section 5(a) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction.  In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code:  (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-

6

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

based payments and acceleration; and (4) non-cash forms of benefits; provided
that in the case of all the foregoing Aggregate Payments all amounts or payments
that are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

(b)Definitions.  For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii)the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

7

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(iii)the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.  

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

8

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7.Confidential Information, Noncompetition and Cooperation.

(a)Confidentiality Agreement.  The terms of the Employee Confidentiality,
Inventions and Use of Likeness Agreement, dated October 29, 2019 (the
“Confidentiality Agreement”), between the Company and the Executive, attached
hereto as Exhibit A, continue to be in full force and effect and are
incorporated by reference in this Agreement.  The Executive hereby reaffirms the
terms of the Confidentiality Agreement as material terms of this Agreement.

(b)Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party.  In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

9

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(c)Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out‑of‑pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(c).

(d)Relief.  The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Confidentiality Agreement or this
Section 7, and that in any event money damages would be an inadequate remedy for
any such breach.  Accordingly, subject to Section 8 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.  In addition, in the event the Executive breaches the
Confidentiality Agreement or this Section 7 during a period when he is receiving
severance payments pursuant to Section 4 or Section 5, the Company shall have
the right to suspend or terminate such severance payments.  Such suspension or
termination shall not limit the Company’s other options with respect to relief
for such breach and shall not relieve the Executive of his duties under this
Agreement.

(e)Protected Disclosures and Other Protected Action.  Nothing contained in this
Agreement limits the Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”).  In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of the Confidentiality Agreement apply to truthful testimony in litigation.  If
the Executive files any charge or complaint with any Government Agency and if
the Government Agency pursues any claim on the Executive’s behalf, or if any
other third party pursues any claim on the Executive’s behalf, the Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action); provided that
nothing in this Agreement limits any right the Executive may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission.  Further, notwithstanding anything herein to the contrary,
to the extent required under applicable law, nothing in this Agreement limits
the ability of the Executive to share compensation information concerning the
Executive or others, except that the Executive may not disclose compensation
information concerning others obtained because the Executive’s job
responsibilities require or allow access to such information.

10

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Los Angeles, California, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9.Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the state and federal courts of the State of
California.  Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, provided that (i)
the Confidentiality Agreement and (ii) Sections 3, 4, 5 and 6 of the offer
letter to Executive, remains in full force and effect.

11.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

11

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

14.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18.Governing Law.  This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles thereof.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20.Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21.Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

12

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

THE TRADE DESK, INC.

 

 

 

 

 

 

/s/ Jeff Green

By:

 

Jeff Green

Its:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Blake Grayson

Blake Grayson

 

 

 

13

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

Exhibit A

 

Confidentiality Agreement

 




ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

THE TRADE DESK, INC.

 

EMPLOYEE CONFIDENTIALITY, INVENTIONS AND USE OF LIKENESS AGREEMENT

This Agreement is entered by and between The Trade Desk, Inc. (the “Company”),
and the undersigned individual, whose name appears on the last page of the
Agreement (“Employee”), collectively referred to as “the parties,” As a
condition of Employee’s initial or continued employment with the Company, and in
consideration of the mutual promises and representations of the parties
contained herein, the parties agree as follows:  

1.Position of Confidence and Trust.

(a)In the course of Employee’s employment, Employee will be placed in a position
of special trust and confidence where the Company will provide Employee access
to a portion of the Company’s Confidential Information (as defined herein).

2.Confidential Information.

(a)Definition of Confidential Information. “Confidential Information” means an
item of information or compilation of information in any form, tangible or
intangible, related to the Company’s business that the Company has not made
public or authorized public disclosure of, and that is not readily available to
persons outside the Company through proper means who are obligated to keep the
item or compilation confidential and would benefit from its use or disclosure.
Confidential Information shall be presumed to include (without limitation) the
following, unless otherwise indicated in writing by the Company:

 

 

i.

Customer lists and records of customers and customer contact information, as
well as customer communications, private customer contract terms, unique
customer preferences and historical transaction data;

 

ii.

Private bids, proposals, quotes, requests for proposal, and related analyses;

 

iii.

Financial records and analysis, and related non-public data regarding the
Company’s financial performance;

 

iv.

Business plans and strategies, forecasts and analyses;

 

v.

Unpatented inventions and related information, patent applications,
technological innovations, originally created and/or customized software
(including but not limited to features, specifications, and source code),
blueprints, design details and specifications, formulas, and research and
development information regarding products and services of the Company;

 

vi.

Internal business methods, procedures, and processes, know how, systems and
innovations used to improve the Company’s performance and operations;

 

vii.

Marketing plans, research and analyses;  

 

viii.

Unpublished pricing information, and underlying pricing-related variables such
as costs, volume discounting options, and profit margins;

 

ix.

Joint venture, partnership, and business (stock and asset) sale and acquisition
opportunities identified by the Company and related analyses;

 

x.

Management analysis of the Company’s resources (such as personnel, technology
and real estate);

 

xi.

Private contract terms with vendors and suppliers, and analysis of vendor and
supplier business opportunities.

2

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(b)Due to its special value and utility as a compilation, a confidential
compilation of information will remain protected even if individual items of
information in it are public or otherwise readily available. Authorized
disclosure of Confidential Information to parties the Company is doing business
with for business purposes shall not cause the information to lose its protected
status under this Agreement. Employee acknowledges that items of Confidential
Information are the Company’s valuable assets and have economic value, actual or
potential, because they are not generally known by the public or others who
could use them to their own economic benefit and/or to the competitive
disadvantage of the Company.

(c)Confidential Information does not include information lawfully acquired or
created by a non-management employee of the Company about wages, hours or other
terms and conditions of employment when used for purposes protected by Section 7
of the National Labor Relations Act (NLRA).

(d)Protection of Confidential Information.  Employee shall at all times during
the term of Employee’s employment with the Company and thereafter, hold in
strictest confidence, and not use, except for the benefit of the Company, or
disclose to any person, firm or corporation without written authorization of the
Board, any Confidential Information of the Company, unless otherwise compelled
by law. Employee will not disclose Confidential Information in private
communications or to the public on the Internet or in any other media or form of
communication except: (i) for the benefit of the Company, and (ii) not without
advanced written authorization to engage in such disclosure by an authorized
representative of the Company. Employee will not cause the copying,
transmission, uploading, downloading, removal or transport of Confidential
Information from the Company’s premises or electronic equipment except to the
extent necessary in the proper performance of Employee’s duties. After the
termination of Employee’s employment, Employee shall not directly or indirectly
use Company Records (as defined herein) or Employee’s memory or notes to
identify for the benefit of the Employee or for the benefit of another party,
create, or attempt to reconstruct the Company’s Confidential Information. If
Employee loses or makes an unauthorized disclosure of Confidential Information,
Employee shall immediately notify the Company of this event and use his/her best
efforts to recover the Confidential Information (including, but not limited to
complying with and cooperating in any lawful actions taken by the Company to
recover the Confidential Information). These obligations shall apply during
employment and for so long thereafter as the information qualifies as
Confidential Information under this Agreement. In the event an Employee is
served with a subpoena, court order, or similar legal mandate requiring the
disclosure of Confidential Information, Employee will provide the Company
reasonable notice and opportunity to intervene and protect its Confidential
Information prior to disclosure unless such notice is prohibited by law. If
Employee learns during Employee’s employment with the Company of any
unauthorized use or disclosure of the Company’s Confidential Information,
Employee will immediate notify the head of the People Operations Department.

(e)Former Employer Information.  Employee shall not, during Employee’s
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and Employee shall not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.

3

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(f)Third Party Information.  Subject to the terms under which it is provided to
the Company, information entrusted to the Company by third parties in confidence
that Employee has access to as a result of Employee’s employment (“Third Party
Confidential Information”) shall be subject to the same restrictions,
limitations, and requirements as the Company’s Confidential Information and
handled by Employee in accordance with these restrictions and requirements and
any additional guidelines issued by the Company regarding such information.

3.Inventions.  Employee hereby represents, warrants and covenants with respect
to Prior Inventions or Inventions (each, as defined below), as the case may be,
as follows:

(a)Inventions Retained and Licensed.  Employee hereby represents that there are
no inventions, original works of authorship, developments, improvements, and
trade secrets which were made by Employee prior to Employee’s employment with
the Company (collectively referred to as “Prior Inventions”), which belong to
Employee (and not to any prior employer), which relate to the Company’s
business, proposed business, products or research and development, and which are
not assigned to the Company hereunder.  If in the course of Employee’s
employment with the Company, Employee incorporates into a product, process or
machine for the benefit of the Company or any of its wholly owned subsidiaries a
Prior Invention owned by Employee or in which the Employee has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.

(b)Assignment of Inventions.  Employee shall make, or will promptly make, full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
of Employee’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Employee is employed
by the Company (collectively referred to as “Inventions”).  Employee hereby
acknowledges that all original works of authorship that are made by Employee
(solely or jointly with others) within the scope of and during the period of
Employee’s employment with the Company are (i) “works made for hire,” as that
term is defined in the United States Copyright Act (to the extent protectable by
copyright); and (ii) together with all related intellectual property rights of
any sort anywhere in the world, the sole property of the Company.  Employee
hereby understands and agrees that the decision whether or not to commercialize
or market any Inventions developed by Employee solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to Employee as a result of the Company’s efforts to
commercialize or market any such Inventions.  

(c)Inventions Assigned to the United States.  Employee shall assign to the
United States government all Employee’s right, title, and interest in and to any
and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

4

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(d)Maintenance of Records.  Employee shall keep and maintain adequate and
current written records of all Inventions made solely or jointly with others
during the term of Employee’s employment with the Company.  The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company.  The records will be available to and remain the sole
property of the Company at all times.

(e)Patent and Copyright Registrations.  Employee shall assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.  Employee agrees that it is Employee’s obligation to execute or cause
to be executed, when it is in Employee’s power to do so, any such instrument or
papers after the termination of this Agreement.  If the Company is unable
because of the Employee’s mental or physical incapacity or for any other reason
to secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Employee. Employee’s obligations under this Paragraph
will continue beyond the termination of my employment with the Company, provided
that the Company either compensates me at a reasonable rate for my time or
reimburses expenses actually spent by me on such assistance at the Company’s
request.

4.Conflicting Employment.  Employee shall perform Employee’s duties faithfully
and to the best of Employee’s ability and shall devote Employee’s full business
time and effort to the performance of Employee’s duties hereunder.  Employee
shall not, during the term of Employee’s employment with the Company, engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company, or its subsidiaries are now
involved or become involved during the term of Employee’s employment, nor will
Employee engage in any other activities that conflict with Employee’s
obligations to the Company.

5.Returning Company Documents.  At the time of leaving the employ of the
Company, Employee covenants that Employee shall deliver to the Company (and will
not keep in Employee’s possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to Employee’s employment with the Company or otherwise
belonging to the Company, its successors or assigns, including, without
limitation, those records maintained pursuant to paragraph 2(d).  

5

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

6.Notification of New Employer.  In the event that Employee leaves the employ of
the Company, Employee agrees to grant consent to notification by the Company to
Employee’s new employer about Employee’s rights and obligations under this
Agreement.

7.Non-Solicitation and Non-Competition.  Employee covenants that, during
Employee’s employment with Company and for a period of twelve months immediately
following the termination of Employee’s relationship with the Company for any
reason, whether with or without cause, Employee shall not either directly or
indirectly (a) solicit, induce, recruit or encourage any of the Company’s
employees or employees of any Company subsidiaries to leave their employment, or
take away such employees, or attempt to solicit, induce, recruit, encourage or
take away their employees, either for Employee or for any other person or
entity; (b) call upon, solicit, divert, or take away any of the customers,
business or prospective customers of Company or any Company subsidiaries, or (c)
engage in “Competition” with the Company or any Company
subsidiaries.  “Competition” by Employee shall mean directly or indirectly,
whether as an employee, owner, partner, stockholder, director, consultant,
agent, coventurer, or otherwise, (i) working for, consulting for, engaging,
participating or investing in any business activity anywhere in North America
that develops, manufactures or markets any products, or performs any services,
that are competitive with or substantially similar to the products or services
of Company or any Company subsidiary, or products or services that Company or
any Company subsidiary has under development or that are the subject of active
planning at any time during Employee’s employment with Company, or (ii)
starting, funding or participating in a business or venture, whether for profit
or not, that is a demand side platform; provided that the foregoing shall not
prohibit any possible investment in publicly traded stock of a company
representing less than one percent (1%) of the stock of such company.

8.Passwords, etc.; Expectation of Privacy. Employee will not (i) reveal,
disclose or otherwise make available to any person any Company password or key,
whether or not the password or key is assigned to Employee or (ii) obtain,
possess or use in any manner a Company password or key that is not assigned to
Employee.  Employee will use his or her best efforts to prevent the unauthorized
use of any laptop or personal computer, peripheral device, software or related
technical documentation that the Company issues to Employee and will not input,
load or otherwise attempt any unauthorized use of software in any Company
computer, whether or not such computer is assigned to Employee.  Employee
acknowledges and agrees that Employee has no expectation of privacy with respect
to Company telecommunications, networking or information processing systems
(including, without limitation, files, e-mail messages, and voice messages) and
that activity and any files or messages on or using any of those systems may be
monitored at any time without notice.

9.Use of Voice, Image and Likeness.   Employee gives the Company permission to
use his/her voice, image or likeness, with or without using his/her name, for
the purposes of advertising and promoting the Company, or for other purposes
deemed appropriate by the Company in its reasonable discretion, except to the
extent expressly prohibited by law.

10.Right to Advice of Counsel.  Employee acknowledges that Employee has had the
right to consult with counsel and is fully aware of Employee’s rights and
obligations under this Agreement.

6

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

11.Successors.

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company,” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Employee’s Successors.  Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

12.Notice Clause.  Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in person or sent by facsimile,
electronic mail, overnight courier or First Class mail, postage prepaid, to
either party at the address of such party or such other address as shall have
been designated by written notice by such party to the other party.  Any notice
or other communication required or permitted to be given under this Agreement
will be deemed given (i) upon personal delivery to the party to be notified,
(ii) on the day when delivered by electronic mail to the proper electronic mail
address, (iii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (iv) the first
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, or (v) the third business day after the day on
which such notice was mailed in accordance with this Section.

13.Arbitration.

(a)Except as provided in Section 13(e) below, this Agreement shall be governed
by the Federal Arbitration Act.  The parties hereby agree that a neutral
arbitrator from the American Arbitration Association (“AAA”) will administer any
such arbitration(s) under the AAA’s National Rules for the Resolution of
Employee Disputes.  The arbitration shall take place in Los Angeles, California.

(b)The parties may conduct only essential discovery (i.e., discovery sufficient
to arbitrate the claim at issue) prior to the hearing, as defined by the AAA
arbitrator.  Following the hearing, the AAA arbitrator shall issue a written
decision, which contains the essential findings and conclusions on which the
decision is based.  The parties agree that the result of arbitration hereunder
shall be final and binding upon the parties, and judgment upon the award may be
entered in any court having jurisdiction.  The arbitration ruling may be subject
to limited judicial review as provided by applicable law.

(c)Employee shall bear only those costs of arbitration he or she would otherwise
bear had Employee brought a claim covered by this Agreement in court.  The
Company shall pay for the costs that are unique to the arbitration.  Each party
will be responsible for payment of its own attorneys’ fees.  However, if any
party prevails on a statutory claim that affords the prevailing party attorneys’
fees, the arbitrator may award reasonable attorneys’ fees to the prevailing
party.

7

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

(d)The arbitrator shall not have any power, authority or jurisdiction to change
or modify any provision of this Agreement.

(e)The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or a conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgement of the powers of the arbitrator.

(f)The Company and Employee mutually agree that by entering into this Agreement,
they both waive their right to have any dispute brought, heard or arbitrated as
a class action, collective action and/or representative action, and an
arbitrator shall not have any authority to hear or arbitrate any class,
collective or representative action. All claims covered by this arbitration
agreement will be pursued in an individual claimant proceeding and not as part
of a representative, collective, or class action. Notwithstanding any other
clause contained in this Agreement, any claim that all or part of this Class
Action Waiver is unenforceable, unconscionable, void or voidable may be
determined only by a court of competent jurisdiction and not by an arbitrator.
This Agreement does not prevent the filing of charges with a government agency
like the Department of Labor or participation in any investigation or proceeding
conducted by a government agency.

(g)EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED
BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, INCLUDING, BUT NOT LIMITED TO, CLAIMS
OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.

 

“I acknowledge that I have received and read or have had the opportunity to read
this arbitration agreement. I understand that this arbitration agreement
requires that disputes that involve the matters subject to the agreement be
submitted to mediation or arbitration pursuant to the arbitration agreement
rather than to a judge and jury in court.

 

Acknowledged:

 

/s/Blake Grayson

 

DATE

 

10/29/2019

 

 

Blake Grayson

 

 

 

 

 

14.Severability.  If a court, arbitrator, or any other party duly authorized to
interpret and enforce this Agreement, determines that a restriction provided for
herein cannot be enforced as written for any reason, including, but not limited
to, the fact that it is overbroad in some part (such as time, scope, or
geography), the parties agree that a court shall enforce the restrictions to
such lesser extent as is allowed by law and/or reform the overbroad part of the
restriction to make it enforceable. If, despite the foregoing, any provision
contained in this Agreement, or part thereof, is determined to be void, illegal
or unenforceable, in whole or in part, then the other provisions contained
herein shall remain in full force and effect.

8

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

15.Integration.  This Agreement, together with the offer letter executed on or
about the date hereof, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral.  No waiver, alteration, or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

16.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of California.

17.Counterparts.   This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same instrument.  

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

THE TRADE DESK, INC.

 

 

 

 

 

 

/s/ Jeff Green

Jeff Green

Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Blake Grayson

Blake Grayson

 

 

 

9

ACTIVE/90847800.2

2889048.1

--------------------------------------------------------------------------------

 

The Trade Desk, Inc.

 

TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to The Trade Desk, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Employee
Confidentiality, Inventions and Use of Likeness Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Employee Confidentiality,
Inventions and Use of Likeness Agreement, I will preserve as confidential all
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twelve months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees or employees of any
Company subsidiaries to leave their employment.

 

Date:

 

 

 

 

 

 

 

 

 

 

 

[TO BE SIGNED ONLY UPON TERMINATION OF EMPLOYMENT.]

 

 

 

 

ACTIVE/90847800.2

2889048.1